Citation Nr: 1025687	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a prostate disorder, 
including prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1966 until September 
1969.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1997 rating decision, in 
regards to the prostate claim, and a December 2005 rating 
decision, in regards to the tinnitus claim, from the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Veteran appeared before the undersigned Veterans Law 
Judge at a Board hearing held at the RO in September 2008, in 
regards to the tinnitus claim.  

This claim was previously before the Board in December 2008, when 
it was remanded for further development, including the 
clarification of whether the Veteran wished to pursue a prostate 
disorder claim, a Board hearing in regards to that claim and for 
a VA examination in regards to the tinnitus claim.  The Veteran 
has indicated, in an April 2009 statement that he wished to 
pursue the prostate claim.  Additionally, VA provided a letter to 
the Veteran in May 2010 to clarify whether the Veteran still 
desired a hearing in regards to his prostate claim.  The Veteran 
failed to provide a response to that letter, and as indicated in 
the letter, is thus presumed to no longer be seeking such a 
hearing.  Additionally, the Veteran received an audio examination 
in May 2009.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
claimed tinnitus is related to his active military service.  

2.  The evidence of record does not show that the Veteran has a 
prostate disorder, including prostatitis, related to his active 
military service.  




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for the establishment of service connection for 
a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review, the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.

In the present case, the unfavorable November 1997 rating 
decision that is the basis of the prostate disorder appeal was 
already decided and appealed prior to the enactment of the 
current § 5103(a) requirements in 2000.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial rating decision, the RO did 
not err in not providing such notice.  Rather, the appellant has 
the right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in September 2005, in regards to the 
tinnitus claim that fully addressed all of the notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The letter informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.  Additionally, VA informed the Veteran that to support 
his claim for a prostate disorder, the Veteran's claim must show 
evidence of a current disability, an in-service incurrence or 
aggravation, and a nexus between the in-service disease or injury 
and the current disability, as indicated in the November 1997 
rating decision and the September 1998 Statement of the Case.  
The Veteran has also demonstrated actual knowledge of the 
requirements for supporting a service connection claim, as 
indicated by the March 2010 Post-Remand Brief.  As such, the 
Veteran is not prejudiced by the adjudication of his claims.
 
With respect to the Dingess requirements, in April 2006, the RO 
provided the appellant with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue of 
tinnitus.  Any timing error was cured by the readjudication of 
the claim, including by a December 2009 Supplemental Statement of 
the Case.

In regards to the a prostate disorder claim, with respect to the 
Dingess requirements, the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for that disorder.  However, there is no 
prejudice in issuing a final decision because the preponderance 
of the evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or effective 
date to be assigned are moot.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
appellant prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has provided 
statements.  VA also provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge.  

In addition, he was afforded a VA medical examination in 
September 2003, in regards to the prostate claim, and a May 2009 
VA examination, in regards to the tinnitus claim, which provided 
specific medical opinions pertinent to the issues on appeal.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.   Although 
the Veteran's representative, in the March 2010 brief, argued 
that the Veteran had not been provided an opportunity for a 
hearing in regards to the a prostate disorder claim, the Board 
notes that, as previously indicated, the Veteran failed to inform 
the Board that he wished for such a hearing, by failing to 
respond to the clarification letter sent to him in May 2010.  The 
Board finds that all necessary development has been accomplished, 
and therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Tinnitus Claim
 
The Veteran contends he has tinnitus and that it developed due to 
noise exposure in service, including due to his duties as a 
pilot.

In his September 2008 Board hearing, the Veteran reported that he 
had noise exposure in service, including working on the flight 
line, and denied any post-service noise exposure.  Essentially, 
he reported working as a helicopter mechanic and being constantly 
around machines, as well as flying on missions, which caused 
acoustic trauma.  However, he denied post-service acoustic trauma 
as an educator.  He claimed that his tinnitus started in the mid-
1980s.  He also reported that he believed that his in-service 
acoustic trauma caused his tinnitus.

The Veteran's service treatment records are silent for any 
complaints of, or treatment for, tinnitus.  His September 1969 
separation examination found his ears to be normal and no 
indication of hearing loss was found by the examiner.  

VA outpatient treatment records and private medical records are 
silent as to any complaints of, or treatment for, tinnitus.  

The Veteran received a VA examination in May 2009, which included 
a review of the Veteran's claims file.  The examiner noted that 
the Veteran's hearing at the separation examination was within 
normal limits bilaterally.   The Veteran reported in-service 
aviation work and denied recreational noise exposure.  The 
Veteran also reported that his tinnitus began five or six years 
after his discharge.  

The examiner found the Veteran's hearing loss of the right ear to 
not be disabling, under 38 C.F.R. § 3.385.  The examiner further 
found clinically normal left ear hearing.  The examiner found 
that although hearing loss was present, tinnitus was not as 
likely as not a symptom associated with hearing loss.  The 
examiner specifically found the Veteran's tinnitus less likely as 
not (less than 50/50 probability) to be caused by or a result of 
service related noise exposure.  The examiner further noted that 
the Veteran reported that his tinnitus began years after his 
separation from service.  

The Board notes that in regards to the Veteran's report of 
tinnitus, he is competent to report continuing symptoms, as 
opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).

However, the only other evidence provided as to the Veteran's 
claim is his belief that his tinnitus developed due to service.  
Although he can provide testimony as to his own experiences and 
observations, the factual question of if his disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is not 
competent to render such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

He does not have the requisite special medical knowledge 
necessary for such opinion evidence.  "Competent medical 
evidence" is evidence that is provided by a person qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The only medical evidence of record in regards to the Veteran's 
tinnitus claim is the May 2009 VA examination.  At that time, the 
VA examiner specifically found the Veteran's tinnitus to be less 
likely than not to be due to his in-service noise exposure.  No 
other medical evidence is of record to support the Veteran's 
contention that he has tinnitus due to service.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for service 
connection for tinnitus is denied. 

Prostate Claim

The Veteran also contends that he has a prostate disorder due to 
service.  In a May 2009 statement, the Veteran reported 
difficulty urinating and pain during ejaculation during 
intercourse.  

The Veteran's service treatment records note acute and transitory 
complaints regarding the prostate area.  A June 1969 service 
treatment record noted that the Veteran received treatment for 
gonorrhea, and that his prostate was tender, but firm and of 
normal size.  A July 1969 service treatment record noted that the 
Veteran complained of nightly penile discharge and the examiner 
indicated that the Veteran's prostate gave a milky discharge when 
palpated.  A September 1969 service treatment record also noted 
penile discharge; that examiner found him to have acute GC 
urethritis.  

However, the September 1969 separation examination found the 
Veteran's genitor-urinary system to be normal.  At that time, the 
Veteran denied frequent or painful urination, kidney stone or 
blood in urine, and sugar or abumin in urine.  However, the 
Veteran did report VD-syphilis, gonorrhea, etc.  The examiner 
noted that the Veteran had had gonorrhea in 1969, but that it had 
been treated.  

The Veteran received a VA rectum and anus examination in June 
1997.  That VA examiner found the Veteran's prostate to be 
smooth.

The Veteran received a VA genitourinary examination in September 
2003.  The Veteran reported nocturia twice nightly and a history 
of gonorrhea, but no heaturia, dysuria or penile discharge.  The 
examiner did not diagnose the Veteran with any prostate disorder 
and determined that he had a normal genitourinary examination.  

VA outpatient treatment records and private medical records are 
silent as to any complaints of, or treatment for, regarding the 
Veteran's prostate.

A threshold requirement for the granting of service connection is 
evidence of a current disability.  In the absence of evidence of 
a current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The September 2003 VA 
examination found no prostate disorder and no other medical 
evidence is of record finding that the Veteran has been diagnosed 
with a prostate disorder.  As such, no evidence is of record 
indicating that the Veteran has a current disability.  

Although the Veteran is competent to report continuing symptoms, 
such as pain with ejaculating, he cannot offer an opinion as to 
medical diagnosis or causation.  38 C.F.R. § 3.159(a)(1), (2); 
Layno, 6 Vet. App. at 470.

In addition to there being no medical evidence of a current 
diagnosis of a prostate disorder, there is also no medical 
evidence indicating that even if the Veteran were assumed to have 
a prostate disorder, it would be due to service.  Although the 
Veteran was treated for gonorrhea in service, he was not 
diagnosed with a prostate disorder and his separation examination 
specifically found his genitourinary system to be normal.

The only other evidence provided as to the Veteran's claim is his 
belief that he has a prostate disorder due to service.  Although 
he can provide testimony as to his own experiences and 
observations, the factual question of if his disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is not 
competent to render such an opinion.  Espiritu, 2 Vet. App. at 
495.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. 
at 58.  The Veteran's claim for service connection for a prostate 
disorder is denied. 


ORDER

Service connection for tinnitus is denied.

Service connection for a prostate disorder, including 
prostatitis, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


